Citation Nr: 0001824	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  99-23 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the veteran's income is excessive for receipt of 
Improved Disability Pension benefits.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1968.

This matter arises from a decision rendered in September 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which denied the veteran 
Improved Disability Pension benefits because the veteran's 
income was found to exceed the applicable income limitation.


FINDING OF FACT

As part of the information furnished on the VA Form 21- 526, 
Veteran's Application for Compensation or Pension, submitted 
by the veteran in June 1999, he reported that he was 
receiving Social Security benefits in the amount of $1,155.50 
monthly, and a monthly disability payment of $537.62 from a 
private source.


CONCLUSION OF LAW

The veteran's income is excessive for the receipt of Improved 
Disability Pension benefits.  38 U.S.C.A. §§ 1503, 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.23, 3.271, 3.272 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his income level should have 
entitled him to monetary assistance in the form of pension 
benefits from VA.

The maximum annual rate of Improved Disability Pension for a 
veteran with no dependents is $8,778.  38 U.S.C.A. § 1521; 38 
C.F.R. § 3.23(a).  In determining a veteran's countable 
income for Improved Disability Pension purposes, income of 
any kind from any source is counted, unless specifically 
excluded pursuant to the provisions of 38 C.F.R. § 3.272.  
See 38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.

The veteran indicated on his claim for pension benefits that 
he receives monthly net Social Security benefits totaling 
$1,155.50, and monthly disability benefits from a private 
source totaling $537.62.

The question for consideration is whether the income reported 
by the veteran exceeds the maximum applicable income 
limitation, thereby precluding his entitlement to the receipt 
of Improved Disability Pension benefits.  In this regard, the 
Board notes that the veteran's annual income from Social 
Security benefits and private disability benefits totals more 
than $20,000.  Because this is well in excess of the 
applicable maximum annual income limitation of $8,778 for a 
veteran with no dependents, the veteran is not eligible for 
Improved Disability Pension benefits.  As such, the Board 
finds no basis to grant the benefit sought.

By this decision, the Board does not imply that the veteran 
cannot establish entitlement to Improved Disability Pension 
benefits in the future.  Should his income situation change, 
he should promptly notify VA.  His pension entitlement will 
then be reconsidered.


ORDER

Because the veteran's income was excessive for receipt of 
Improved Disability Pension benefits, the appeal is denied.



		
	WARREN W. RICE, JR.	
	Member, Board of Veterans' Appeals



 

